Citation Nr: 0410946	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bursitis of the right 
shoulder (dominant), currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to September 
1985 and from October 1987 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on the 
veteran's claim has been obtained by the RO, and the RO has 
notified him of the type of evidence needed to substantiate his 
claim.

2.  The veteran's right shoulder disorder is productive of motion 
beyond the shoulder level, pain with motion, and functional 
impairment during flare-ups.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
bursitis of the right shoulder (dominant) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.40, 4.45, 4.7, 4.71, Diagnostic Codes 5019 and 
5201 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  
The VCAA redefines VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of that 
date, with the exception of the amendments to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist him with the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Specifically, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded him 
multiple VA examinations addressing his service-connected right 
shoulder disorder.

Also, the Board is satisfied that VA's duty to notify the veteran 
of the evidence necessary to substantiate his claim has been met.  
The RO informed him of the need for such evidence in a May 2001 
letter.  By this letter, the RO has also notified the veteran of 
exactly which portion of that evidence (if any) was to be provided 
by him and which portion VA would attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

The Board is aware that the appealed rating decision preceded the 
RO's May 2001 VCAA notice.  Subsequent to that notice, however, 
the RO readjudicated the veteran's claim in a November 2003 
Supplemental Statement of the Case.  Consequently, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA notices.  
Therefore, the Board finds that any defect with respect to the 
VCAA notice requirement in this case constituted harmless error 
and should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 (Fed. 
Cir. 2004).

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

In a May 1993 rating decision, the Winston-Salem, North Carolina 
VARO granted service connection for bursitis of the right shoulder 
in view of in-service right shoulder treatment from July 1991 and 
the fact that the veteran is right-handed.  A 20 percent 
evaluation was assigned, effective from January 1992.   The Board 
is aware that the RO reduced this evaluation to 10 percent, 
effective from May 2000, in a February 2000 rating action; 
however, the 20 percent evaluation was restored as of May 2000 in 
a September 2001 rating decision.  Otherwise, this evaluation has 
since remained in effect and is at issue in this case.  

During his July 1999 VA orthopedic examination, the veteran 
reported painful motion and stiffness of the right shoulder.  The 
examination revealed right shoulder forward flexion from zero to 
160 degrees, abduction from zero to 170 degrees, external rotation 
from zero to 75 degrees, and internal rotation from zero to 70 
degrees. Palpation of the soft tissues of the shoulder revealed 
crepitus, without evidence of edema, warmth, or erythema.  
Palpation of the insertion of the supraspinatus tendon was 
painful, and the anterior joint line was mildly tender.  The 
examiner noted that these symptoms were "as likely as not to 
result from the historical events of significant trauma to the 
right shoulder."  

In August 1999, the veteran was treated at a VA facility for pain 
and questionable crepitus with abduction of the right shoulder.  
The examiner noted possible degenerative joint disease secondary 
to old trauma.  

During his April 2000 VA hearing, the veteran reported chronic 
pain and fatigue of his right shoulder.  He further noted that he 
had difficulty lifting weights.  

The veteran reported frequent episodes of weakness and difficulty 
with lifting weights during his September 2000 VA orthopedic 
examination.  An inspection of the right shoulder revealed the 
scapula to be rotated and protracted across the thorax.  Palpation 
of soft tissues revealed several trigger points and tenderness at 
the anterior joint line.  The veteran had active range of motion 
to 90 degrees, at which point pain was noted.  At 110 degrees, 
there was pain, but the veteran could achieve 170 degrees with 
active assistance.  External rotation was full, and internal 
rotation was to approximately 60 degrees with pain.  There was no 
evidence of crepitus, warmth, effusion, or laxity.  In rendering 
an assessment, the examiner noted no evidence of bursitis and 
instead found suspect rotator cuff tenderness, possibly a partial 
tear.  The examiner noted that this disability prevented the 
veteran from overhead lifting, an important requirement of his 
assembly line job, and significantly limited functional ability 
during flare-ups to a significant degree.  

During his January 2003 VA orthopedic examination, the veteran 
reported "deep pain" of the right shoulder, with daily episodes of 
increased discomfort.  The examination revealed right shoulder 
active abduction to 150 degrees, passive abduction to 170 degrees 
with pain, right forward flexion to 120 degrees, passive forward 
flexion to 150 degrees without pain and with pain from 150 to 170 
degrees, external rotation to 85 degrees, and internal rotation to 
60 degrees.  An inspection revealed the right shoulder scapula to 
be protracted and internally rotated.  There was tenderness to 
palpation of the myofascial junction of the supraspinatus muscle 
and trapezius and rhomboid trigger points.  The pertinent 
assessment was myofascial pain, with suspect rotator cuff 
tenderness, no evidence on physical examination of a rotator cuff 
tear, and no evidence of instability.

Subsequent to the January 2003 VA examination, the veteran was 
seen at a VA facility on multiple occasions in 2003.  Records from 
March and April of 2003 reflect complaints of shoulder pain, with 
mild pain on extension and abduction.  
X-rays from May 2003 revealed no abnormalities, while a July 2003 
MRI revealed minimal degenerative changes.  A September 2003 
evaluation revealed continued discomfort with right shoulder 
abduction in excess of 90 degrees.    

The RO has evaluated the veteran's right shoulder disorder as a 
major joint under 38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 
5201.  Under Diagnostic Code 5019, bursitis is to be evaluated as 
limitation of motion of affected parts, as degenerative arthritis.  
Under Diagnostic Code 5201, limitation of motion of the arm at the 
shoulder level warrants a 20 percent evaluation, while a 30 
percent evaluation is in order for limitation of motion midway 
between the side and shoulder level.

Upon reviewing the veteran's recent medical records, the Board 
observes that the limitation of motion of his right shoulder is 
not extensive, with motion of the arm beyond the shoulder level.  
The current 20 percent evaluation is nonetheless appropriate in 
view of the fact that the veteran has exhibited pain with right 
shoulder motion and has been determined to suffer from functional 
impairment during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2003).  The sum of 
the veteran's symptoms, however, still does not equate to the 
criteria for a 30 percent evaluation under Diagnostic Code 5201, 
given his relatively minimal limitation of motion of the right 
shoulder.  

The Board has considered all applicable diagnostic criteria in 
determining whether an increased evaluation is warranted.  There 
is, however, no evidence of favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head (30 percent under Diagnostic Code 5200); 
or either recurrent dislocation of the humerus with frequent 
episodes and guarding of arm movements, or malunion of the humerus 
with marked deformity (both warranting a 30 percent evaluation 
under Diagnostic Code 5202).

Overall, the evidence of record does not support an evaluation in 
excess of 20 percent for the veteran's right shoulder disorder, 
and his claim for that benefit must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 
5107(b).

The Board has based its decision in this case upon the applicable 
provisions of VA's Schedule for Rating Disabilities.  The veteran 
has submitted no evidence showing that his service-connected right 
shoulder disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


 ORDER

The claim of entitlement to an increased evaluation for bursitis 
of the right shoulder (dominant), currently evaluated as 20 
percent disabling, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



